        Case 1:12-cv-00920-EDK Document 207 Filed 10/15/20 Page 1 of 2




          In the United States Court of Federal Claims

                                                 )
 STEPHANIE MERCIER, et al.,                      )
                                                 )
                       Plaintiffs,               )
                                                 )                No. 12-920C
 v.                                              )                (Filed: October 15, 2020)
                                                 )
 THE UNITED STATES OF AMERICA,                   )
                                                 )
                       Defendant.                )
                                                 )


                                     SCHEDULING ORDER

       The Court is in receipt of the parties’ proposed amended discovery and pretrial schedules.
ECF No. 206. The Court adopts the schedule proposed by the parties. The schedule going
forward in this case is as follows:

       November 11, 2020         Plaintiffs’ expert report due.

       December 2, 2020          Defendant’s expert report is due twenty-one days following service
                                 of Plaintiff’s expert report but no later than December 2, 2020.

       December 8, 2020          Deposition of Plaintiffs’ expert.

       December 10, 2020         Deposition of Defendant’s expert.

       January 5, 2021           Meeting of Counsel, RCFC, App. A, ¶ 13.

       February 2, 2021          Plaintiffs shall file: a Memorandum of Contentions of Fact and
                                 Law with citation to the witnesses and/or documents that support
                                 each contention of fact, RCFC, App. A, ¶ 14(d); Witness List, id.
                                 ¶ 15; Exhibit List, id. ¶ 16; any motions for admission of deposition
                                 testimony, id. ¶ 15 (b).

       February 9, 2021          Defendant shall file: its Memorandum of Contentions of Fact and
                                 Law, with supporting citations, RCFC, App. A, ¶ 14(d); Witness
                                 List, id. ¶ 15; Exhibit List, id. ¶ 16; and motions for admission of
                                 deposition testimony, id. ¶ 15(b).

       February 16, 2021         Final Pretrial Conference with the Court.

       February 22, 2021         Trial.
        Case 1:12-cv-00920-EDK Document 207 Filed 10/15/20 Page 2 of 2




   Finally, the Court notes that at the status conference last week there was a discussion
about whether the case should be referred to a settlement judge for Alternate Dispute
Resolution. The Court has identified a judge who would be available to conduct ADR in
mid-December, after discovery is complete. The Court will schedule a status conference
after discovery is complete to gauge whether ADR would be productive.

       IT IS SO ORDERED.




                                                 s/ Elaine D. Kaplan
                                                 ELAINE D. KAPLAN
                                                 Judge




                                             2
